In an action for specific performance of a contract for the sale of real property and for other relief, plaintiff appeals from so much of an order as denied its motion (1) for summary judgment; (2) to strike out defendant’s counterclaim for insufficiency; (3) to require defendant to make the counterclaim more definite and certain, and (4) to require defendant separately to state and number causes of action contained in the counterclaim. Defendant appeals from so much of the order as denied its motion for summary judgment .dismissing the complaint and for severance of the action as to the counterclaim. Order affirmed, without costs. No opinion. Ñolan, P. J., Adel, Wenzel, Schmidt and Beldock, JJ., concur.